13 N.Y.3d 920 (2010)
895 N.Y.S.2d 299
THE PEOPLE OF THE STATE OF NEW YORK, Appellant,
v.
LYNETTE CABAN, Respondent.
Mo. No. 2009-1385.
Court of Appeals of New York.
Submitted December 28, 2009.
Decided January 12, 2010.
Motion by respondent to file a supplemental brief and appendix granted, two copies of the supplemental brief and appendix to be served and an original and 24 copies to be filed within seven days. Appellant may serve three copies and file an original and 24 copies of a reply brief on or before January 26, 2010.